Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                Apr 02 2014, 8:13 am
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                     GREGORY F. ZOELLER
Indianapolis, Indiana                                Attorney General of Indiana

                                                     RYAN D. JOHANNINGSMEIER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

TEHLYNN TROTTER,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )     No. 49A04-1308-CR-421
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable David M. Hooper, Commissioner
                              Cause No. 49F08-1301-CM-2184



                                           April 2, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Tehlynn Trotter appeals her conviction for class A misdemeanor battery with bodily

injury. Finding the evidence sufficient to support her conviction, we affirm.

                               Facts and Procedural History

       From July 2012 to January 2013, Trotter rented a duplex from Jacqueline Massela.

During her tenancy, Trotter was verbally abusive with the property manager/maintenance

man, Kimble Phillips. Massela terminated Trotter’s lease around January 8 or 9, 2013. On

January 9, 2013, Phillips responded to a call from Trotter’s next-door neighbor reporting a

break-in. Police arrived, took statements, and left, and Phillips began cleaning up broken

glass at the rear of the property. Shortly thereafter, Trotter and her son Scooter arrived and

approached Phillips. Trotter accused Phillips of stealing her property, and Scooter moved

close to Phillips. Trotter yelled, “hit him, hit him” and “[j]ust wail him.” Tr. at 9, 14.

Scooter struck Phillips, and Phillips fell down the back steps. When he got up, Scooter

repeatedly struck him. Eventually, Phillips was able to hold Scooter at bay. Then Trotter

joined the fracas, striking Phillips three times on the side of his head and causing him to

suffer “three goose eggs.” Id. at 10, 14-15. At that point, Phillips ran to his vehicle. Scooter

pursued him and struck him in the back of the head, causing him to lose consciousness. As a

result of the attack, Phillips suffered head pain that left him bedridden for three days. He

also suffered ear pain and a stiff neck.

       The State charged Trotter with class A misdemeanor battery, and the trial court

convicted her as charged. She now appeals.


                                               2
                                  Discussion and Decision

       Trotter challenges the sufficiency of the evidence to support her battery conviction.

When reviewing a sufficiency claim, we neither reweigh evidence nor judge witness

credibility. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). Rather, we consider only the

evidence and reasonable inferences most favorable to the judgment and will affirm the

conviction “unless no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt.” Id. The evidence need not “overcome every reasonable

hypothesis of innocence.” Id. at 147.

       Indiana Code Section 35-42-2-1(a)(1)(A) states, “A person who knowingly or

intentionally touches another person in a rude, insolent, or angry manner commits battery ….

a Class A misdemeanor if … it results in bodily injury to any other person.” “A person who

knowingly or intentionally aids, induces, or causes another person to commit an offense

commits that offense.” Ind. Code § 35-41-2-4. See also Berry v. State, 819 N.E.2d 443, 449-

50 (Ind. Ct. App. 2004) (“The individual who aids another person in committing a crime is as

guilty as the actual perpetrator.”), trans. denied (2005).

       Trotter claims that she neither struck Phillips nor induced Scooter to do so. Instead,

she claims that she came in contact with Phillips only in an attempt to pull her son away and

break up the altercation. The evidence most favorable to the judgment shows that Trotter

initiated the verbal confrontation by yelling and accusing Phillips. She then encouraged

Scooter to “hit him, hit him” and “[j]ust wail him.” Tr. at 9, 14. Scooter obliged, and after

Phillips held him at bay, Trotter repeatedly struck Phillips on the side of the head. These


                                              3
repeated strikes to the head belie Trotter’s claim that she merely attempted to break up the

fight. To the extent that she now characterizes her conduct as legally justifiable because she

was merely acting in defense of another, we note that she never raised this affirmative

defense at trial and therefore has failed to preserve it for consideration on appeal. See

Shelton v. State, 679 N.E.2d 499, 501 (Ind. Ct. App. 1997) (emphasizing that defendant bears

the burden of placing her affirmative defense in issue at trial).

       In sum, the evidence most favorable to the judgment shows that Trotter encouraged

Scooter to batter Phillips and then directly battered Phillips by repeatedly striking him on the

side of his head, causing bodily injury. Her arguments amount to invitations to reweigh

evidence and judge witness credibility, which we may not do. Accordingly, we affirm.

       Affirmed.

BAKER, J., and NAJAM, J., concur.




                                               4